Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 remain pending in the application under prosecution and have been re-examined.
In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot in view of new ground of rejection. The instant claim rejection does not rely on at least 
The double patenting rejection has been overcome by the filing of the terminal disclaimer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0071778 (Coteus et al) in view of US 2009/0044190 (Tringali et al), and further in view of US 20150091611 (Jeong et al).

With respect to claim 1,Tringali teaches memory module comprising: at least one memory; and a memory control circuit to control the at least one memory and to generate an internal operation request including an information regarding internal operation time when the  (memory system comprising a storage device such as NAND memory storage device comprising a memory controller and a NAND memory array to execute internal housekeeping operations that are triggered unpredictably, the memory controller is to notify a host that time will be required for the internal housekeeping operations a period of time before the internal housekeeping operations are necessary and servicing the internal housekeeping operations from the NAND memory storage device to the system processor based on an indication of a first time window needed by the NAND memory storage device to service the internal housekeeping operations) [Test of Claim 22; Par. 0056; ; Par. 0019-0020; Par. 0030].  Coteus teaches method for refreshing memory including decoder to receive external commands (such as read, write, and refresh synchronization), an internal refresh timer resetting within the memory device based on receiving the synchronization command, the memory refreshes based on receiving a synchronization command at a memory device and based on the internal refresh timer reaching a predetermined value) [Abstract; Par. 0005-0006; Par. 0043-0045]. The features of Coteus and Tringali differ from the claimed invention in the fact that that claim requires memory control circuit generating an internal operation request and transferring the internal operation request to an external device, without any request from the external device. However, Jeong teaches calibration circuit for memory device generating pulling up output signal executed without [Abstract; Par. 0104; Par. 0109-0110; Par. 0047-0049; Par. 0023-0024]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant application, to combine the memory system of Tringali with that of Coteus and Jeong in order to prevent conflict in operations between the internal circuit according to the external command signal and allow disk drive controller or chip controller to communicate with internal disk drives using virtually any type of communication protocol, as taught by Jeong [Par. 0109]. Tringali teaches isochronous systems due to the operations that the memory performs background operations performed to ensure data integrity result in predictable latency times when reading data from the flash memory.

With respect to claim 17, Tringali teaches memory module comprising: at least one memory; and a memory control circuit to control the at least one memory and to generate an internal operation request including an information regarding internal operation time when the memory module need the internal operation time (memory system comprising a storage device such as NAND memory storage device comprising a memory controller and a NAND memory array to execute internal housekeeping operations that are triggered unpredictably); wherein, the memory control circuit is configured to transfer the internal operation request to an external device, to receive a first command from the external device in response to the internal operation request and including an information of whether the internal operation time is approved (the memory controller is to notify a host that time will be required for the internal housekeeping operations a period of time before the internal housekeeping operations are necessary), and to perform the internal operation during the internal operation time based on the first command (servicing the internal housekeeping operations (servicing background operations) from the NAND memory storage device to the system processor based on an indication of a first time window needed by the NAND memory storage device to service the internal housekeeping operations) [Test of Claim 22; Par. 0056; Par. 0019-0020; Par. 0030]. Coteus teaches method for refreshing memory including decoder to receive external commands (such as read, write, and refresh synchronization), an internal refresh timer resetting within the memory device based on receiving the synchronization command, the memory refreshes based on receiving a synchronization command at a memory device and based on the internal refresh timer reaching a predetermined value) [Abstract; Par. 0005-0006; Par. 0043-0045]. 
The features of Coteus and Tringali differ from the claimed invention in the fact that that claim requires memory control circuit generating an internal operation request and transferring the internal operation request to an external device, without any request from the external device. However, Jeong teaches calibration circuit for memory device generating pulling up output signal executed without reception of the external command signal by generating an operation control signal for internally executing calibration operation when an internal temperature of a semiconductor device is changed within a relatively high range [Abstract; Par. 0104; Par. 0109-0110; Par. 0047-0049; Par. 0023-0024]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant application, to combine the memory system of Tringali with that of Coteus and Jeong in order 
With respect to claim 2, Tringali combined with Coteus and Jeong teach the memory module, wherein the internal operation request is generated based on internal policy of the memory module (external command receiving circuit to receive an external command signal supplied from the exterior and impedance matching operation without reception of an external command signal by generating an operation control signal for internally executing an impedance calibration operation when an internal temperature of a semiconductor device is changed within a relatively high range) [Jeong’s Par. 00124; Par. 0036-0037].

With respect to claim 3, Tringali combined with Coteus and Jeong teach the memory module, further comprising at least one data buffer connected to the memory control circuit and is to communicate data with the external device; and the at least one memory includes: at least one volatile memory; and at least one nonvolatile memory (a memory device to receive external command signal from memory controller, wherein the memory device includes an impedance calibration circuit including operation control signal generator to generate an operation control signal enabled internal temperature change) [Jeong’s  Par. 0012; Par, 0105-0107].

With respect to claim 4, Tringali combined with Coteus and Jeong teach the memory module, wherein the internal operation request and the first command are transmitted through different pins (logic gate with latch pulse generator to generate the latch pulse signal including a pulse created in view of logic signal changes) [Jeong’s Par. 0034-0037; Par. 0047-0048].

With respect to claim 5, Tringali combined with Coteus and Jeong teach the memory module, wherein the at least one memory includes at least one of a phase change memory and a 3D Xpoint memory [Coteus, Par. 0002-0003].

With respect to claim 6, Tringali combined with Coteus and Jeong teach the memory module, wherein the memory module is to communicate with the external device based on Peripheral Component Interconnect express (PCIe) [Coteus, Par. 0002-0003].

With respect to claim 7, Tringali combined with Coteus and Jeong teach the memory module, wherein the memory module is to communicate with the external device based on Double Data Rate 4 (DDR4) Synchronous Dynamic Random Access Memory (SDRAM) [Coteus, Par. 0002-0003].

With respect to claim 8, Tringali combined with Coteus and Jeong teach the memory module, wherein the at least one memory includes one or more physical levels of arrays of [Coteus, Par. 0002-0003].

With respect to claim 9, Tringali combined with Coteus and Jeong teach the memory module, wherein the memory control circuit is to output a ready signal to the external device when the internal operation request is generated (operation control signal generator receiving temperature code signals to generate an operation control signal enabled when an internal temperature is changed from a first temperature to a second temperature) Jeong, Abstract; Par. 0012; Par. 0024].

With respect to claim 10, Tringali combined with Coteus and Jeong teach the memory module, wherein the ready signal and the internal operation request are transmitted different pins (signal generator generating latch signals independently initialized to have a logic level when an internal pulse signal is generated) [Jeong’s Abstract’; Par. 0012; Par. 0024].

With respect to claim 11, Tringali combined with Coteus and Jeong teach the memory module, wherein the memory control circuit is to receive, in response to outputting the ready signal, a second command from the external device and output the internal operation request in response to the second command (signal generator generating latch signals independently initialized to have a logic level when an internal pulse signal is generated) {Abstract’; Par. 0012; Par. 0024].

With respect to claim 12, Tringali combined with Coteus and Jeong teach the memory module, wherein the memory control circuit is to output the internal operation request through data pins (operation control signal generator receiving temperature code signals to generate an operation control signal enabled when an internal temperature is changed from a first temperature to a second temperature) Jeong, Abstract; Par. 0012; Par. 0024].

With respect to claim 13, Tringali combined with Jeong and Coteus teach the memory module, wherein the second command has a type different from the first command, a read command and a write command (latch signal generator generating first and second latch signals independently initialized to have a logic level when a pulse of internal pulse signal is detected to generate respective latch signals) [Jeong’s Fig. 3, Par. 0046-0048; Par. 0038-0042].

With respect to claim 14, Tringali combined with Coteus and Jeong teach the memory module, wherein the memory control circuit is to not receive subsequent command from the external device during the internal operation time (external command receiving circuit to receive an external command signal supplied from the exterior, in synchronization with one transition edge of a first clock signal; an internal command receiving circuit to receive an internal command signal internally generated) [Bando’s Par. 0018-0020].

With respect to claim 15, Tringali combined with Coteus and Jeong teach the memory module, wherein the memory control circuit is to output a message to the external device (external command receiving circuit to receive an external command signal supplied from the exterior and impedance matching operation without reception of an external command signal by generating an operation control signal for internally executing an impedance calibration operation when an internal temperature of a semiconductor device is changed within a relatively high range) [Jeong’s Par. 00124; Par. 0036-0037].

With respect to claim 16, Tringali combined with Coteus and Jeong teach the memory module, wherein the internal operation includes at least one operation among a refresh operation, a timing calibration operation, a process-voltage-temperature (PVT) compensation operation, and transmission operation of internal data (impedance matching operation without reception of an external command signal by generating an operation control signal for internally executing an impedance calibration operation when an internal temperature of a semiconductor device is changed within a relatively high range) [Jeong’s Par. 00124; Par. 0036-0037].

Allowable Subject Matter
Claim 20 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20020042864 (Iizuka) teaching circuit and method for executing access control, wherein: for an access storage request generating command request signals for each access request, background operation that becomes necessary for the execution of the access request is internally sent in the background and assigned access priority level identifying the timing of the background operation to be executed by the background command.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PIERRE MICHE BATAILLE/Primary Examiner, Art Unit 2136